Name: Commission Regulation (EC) No 2805/1999 of 22 December 1999 amending Regulation (EC) No 2211/94 laying down detailed rules for the application of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery products
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 Avis juridique important|31999R2805Commission Regulation (EC) No 2805/1999 of 22 December 1999 amending Regulation (EC) No 2211/94 laying down detailed rules for the application of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery products Official Journal L 340 , 31/12/1999 P. 0051 - 0054COMMISSION REGULATION (EC) No 2805/1999of 22 December 1999amending Regulation (EC) No 2211/94 laying down detailed rules for the application of Council Regulation (EEC) No 3759/92 as regards the notification of the prices of imported fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(1), as last amended by Regulation (EC) No 3318/94(2), and in particular Articles 22 and 23 thereof,Whereas:(1) The arrangements for the rapid and reliable transmission of the data needed to monitor the reference prices must be laid down.(2) A Taric code is assigned to each product listed in Annexes I, II, III, IV and V to Regulation (EEC) No 3759/92 for which a reference price is fixed.(3) Commission Regulation (EC) No 2211/94(3), as amended by Regulation (EC) No 2431/98(4), provides for the information collected to be broken down by species or product, category or commercial presentation. An additional Taric code identifies the product in question so that it is no longer necessary to describe the product using the above parameters.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fishery products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2211/94 is amended as follows:1. Article 2(1) is replaced by the following: "1. Member States shall notify to the Commission the free-at-frontier prices of the goods listed in Annexes I, II, III, IV and V to Regulation (EEC) No 3759/92 for which a reference price is fixed and which are placed in free circulation. This information shall be broken down by Taric code and according to the day on which the import declaration was presented."2. Annex II is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 388, 31.12.1992, p. 1.(2) OJ L 350, 31.12.1994, p. 15.(3) OJ L 238, 13.9.1994, p. 1.(4) OJ L 302, 12.11.1998, p. 13.ANNEX"ANNEX II1. Data format>TABLE>2. Message formatThe file is a text file made up of four separate records.- Each item of data is separated from the following item by a semi-colon.- Each message line is following by a carriage return.It looks as follows:&lt; TTL &gt;2211B&lt; RMS &gt;C(3)&lt; RPP &gt;DDMMYYYY&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(10); C(4); C(4); N(15); C(3); N(15);&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(10); C(4); C(4); N(15); C(3); N(15);&lt; DAT &gt;DDMMYYYY; N(3); N(3); C(10); C(4); C(4); N(15); C(3); N(15);.........3. CodesTable 1Member State codes>TABLE>Table 2Currency codes>TABLE>"